Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal
errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BS-916

IN RE: JAMES R.J. SCHELTEMA,
                        Respondent.                       Board Docket No. 17-BD-065
Bar Registration No. 476105                               DDN: 99-17

BEFORE: Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                      ORDER
                               (FILED – October 26, 2017)

      On consideration of the affidavit of James R.J. Scheltema, wherein he
consents to disbarment from the bar of the District of Columbia pursuant to § 12 of
Rule XI of the Rules of the District of Columbia Court of Appeals Governing the
Bar of the District of Columbia, which affidavit has been filed with the Clerk of this
court, and the report and recommendation of the Board on Professional
Responsibility, it is this 26th day of October 2017,

       ORDERED that the said James R.J. Scheltema is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights
and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                      PER CURIAM